DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The description does not clearly recite how the validation step is to be implemented. It may be understood from paragraph [0026] that the validation of the classification result may be performed not by referring to a training data set but by actually applying some tests, which are not clearly specified. It is not clear why a first classification step is validation is used and the result is accepted or 
Claims 2-7 are rejected as non-enabled for dependence on a non-enabled base claim.
Claims 1-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without clarifying how the classification step works which is critical or essential to the practice of the invention but not included in the claim(s), as discussed above. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a clear description of the classification step used to accept or reject a .
Claims 2-3 and 5-7 are rejected as dependent on indefinite base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vijaya et al. ("ANN-based ORS-complex analysis of ECG", Journal of Medical Engineering & Technology, vol. 22, no. 4, 9 January 1998 (1998-01-09), pages 160-167), hereinafter Vijaya.
Regarding claims 1, 6, and 7, Vijaya (Vijaya, see abstract, section "Methods", figures 2-4) discloses a method implemented by a computer and an apparatus with at least one processor and at least one memory, a non-transitory storage medium storing a computer-readable instruction (Vijaya,  page 160, col. 2, paragraph 2; the invention uses a neural network, which is a method implemented by a computer which is an apparatus with a processor and a memory, and a non-transitory storage medium storing a computer-readable instruction). The processor of the computer implements the method of acquiring at least one set of waveform data having a time duration from physiological information waveform data (Vijaya, page 161, col. 1, paragraph 3, the data 
Regarding claims 2 and 3, Vijaya teaches that the observation window used in Vijaya’s method is a sliding window (Vijaya, page 161, col. 1, paragraph 3, "a set of the last ten ECG signal samples"), Vijaya teacehes that acquiring of at least one set of waveform data comprises acquiring a plurality of sets of waveform data, each having a time duration", and that these sets overlap, since it is a sliding window.
Regarding claim 4, Vijaya teaches that the training method includes steps of determining the prediction error and adjusting the ANN coefficients accordingly are iterated until the prediction error is below a predetermined threshold (Vijaya, p. 161 col. 1 paragraph 4), which constitutes correcting the classification result and determining the validity of the classification result again based on a period of the waveform.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vijaya.
Regarding claim 5, Vijaya teaches that systems may distinguish P-waves in a QRS detection algorithm (Vijaya, page 165, col. 3 paragraph 3 – page 166, col. 1 paragraph 1), but Vijaya does not specifically teach that P-waves are distinguished using the  procedure recited on pages 161 and 162. However, it would have been obvious to one having ordinary skill in the art to identify P-waves using the same procedure, because this procedure can identify other elements of the QRS complex.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being obvious over Takayanagi et al. (US Patent Application Publication 2014/0194764), hereinafter Takayanagi in view of Cao et al. (US Patent Application Publication 2016/0144190), hereinafter Cao.
Regarding claims 1 and 6-7, Takayanagi teaches a method implemented by a computer, and an apparatus with at least one processor and at least one memory, a non-transitory storage medium storing a computer-readable instruction (Takayanagi,¶[0045], controlling section is a computer-readable instruction with a processor, and storing waveforms, refers to a memory). The processor of the computer implements the method comprising acquiring at least one set of waveform data having a time duration from physiological information waveform data (Takayanagi, ¶[0071] ECG 
Regarding claims 2-3, Takayanagi teaches that the acquiring of at least one set of waveform data comprises acquiring a plurality of sets of waveform data each having a time duration (Takayanagi, ¶[0013], the waveform data comprises a set of odd beats and a set of even beats, which are two sets of waveform data having a time duration; since these sets are interleaved, the first time duration with the first set of data overlaps with the time of the second set of data).  
 Regarding claim 4, the Takayanagi invention as modified with Cao’s teachines teaches that the correcting of the classification result comprises correcting the validity of classification result such that the waveform included in the waveform data does not belong to the predetermined type of waveform when the validity of the classification result is low (Cao, ¶[0109], correcting the validity of the classification result so that it does not belong to the predetermined type of waveform, that is, indicating that it is not in fact a P-wave), and the determining of the validity comprises determining the validity of the classification result again, based on a period of the predetermined type of waveform (Takayanagi, each waveform is examined for validity using several features, including frequency, which is a period, and determining the validity of the classification result again means determining the validity with multiple metrics, which includes width, amplitude, area, and frequency, ¶[0023]).  
Regarding claim 5, Takayanagi teacehes that systems may distinguish T-waves in a QRS detection algorithm (Takayanagi, Abstract, Tw-wave feature classifier), but Takayanagi does not specifically teach that P-waves are distinguished using the procedure. Cao teaches a procedure of identifying P-waves in a cardiac signal and verifying that they are P-waves (Cao, ¶[0109]). It would have been obvious to one having ordinary skill in the art to identify P-waves using the same procedure as Takayanagi, because this procedure can identify other elements of the QRS complex.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792